              Case 1:20-cr-00165-JEB Document 11 Filed 08/27/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

         v.
                                                      No. 20 Cr. 165 (JEB)
KEVIN CLINESMITH,

                       Defendant.



                   MOTION FOR COUNSEL TO APPEAR PRO HAC VICE

         Pursuant to Local Criminal Rule 44.1(d), I, Emily Damrau, a member in good standing of

the bar of the District of Columbia and the bar of this Court, move this Court for the admission

pro hac vice of Megan Cunniff Church as co-counsel for Defendant Kevin Clinesmith. The

declaration required under Rule 44.1(d) is attached to this motion.



Dated:    August 27, 2020                         Respectfully submitted,
          Washington, D.C.

                                                  /s/ Emily Damrau
                                                  Emily Damrau
                                                  D.C. Bar # 144830
                                                  MOLOLAMKEN LLP
                                                  The Watergate, Suite 500
                                                  600 New Hampshire Avenue, N.W.
                                                  Washington, D.C. 20037
                                                  Tel.: (202) 556-2013
                                                  Fax: (202) 556-2001
                                                  edamrau@mololamken.com

                                                  Attorney for Defendant
         Case 1:20-cr-00165-JEB Document 11 Filed 08/27/20 Page 2 of 5




                               CERTIFICATE OF SERVICE

       I certify that on August 27, 2020, a true and correct copy of the foregoing document was

served by CM/ECF to all counsel of record registered to the Court’s CM/ECF system.


Dated: August 27, 2020                                    /s/ Emily Damrau
                                                          Emily Damrau
             Case 1:20-cr-00165-JEB Document 11 Filed 08/27/20 Page 3 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

        v.
                                                       No. 20 Cr. 165 (JEB)
KEVIN CLINESMITH,

                       Defendant.



             DECLARATION OF MEGAN CUNNIFF CHURCH IN SUPPORT OF
                 MOTION FOR COUNSEL TO APPEAR PRO HAC VICE

       I, Megan Cunniff Church, hereby request permission to appear pro hac vice as counsel on

behalf of Defendant Kevin Clinesmith. In support of that request, I declare as follows pursuant

to 28 U.S.C. § 1746:

       1.       My full name is Megan Cunniff Church

       2.       My office address and telephone number are:

                MoloLamken LLP
                300 N. LaSalle Street, Suite 5350
                Chicago, IL 60654
                (312) 450-6716

       3.       I am admitted to the following bars:

Bar                                                         Year Admitted
State of Illinois (#6281234)                                2003
U.S. Court of Appeals for the Seventh Circuit               2007
U.S. Court of Appeals for the Second Circuit                2020
U.S. District Court for the Northern District of Illinois   2003
U.S. District Court for the Central District of Illinois    2007

       4.       I have not been disciplined by any bar.

       5.       I was admitted pro hac vice to practice in this Court one time in the last two years

in United States v. El-Saadi, No. 19-cr-374-06 (D.D.C. Jan. 19, 2020).


                                                  1
          Case 1:20-cr-00165-JEB Document 11 Filed 08/27/20 Page 4 of 5



         6.        I do not engage in the practice of law from an office located in the District of

Columbia.

         I declare under penalty of perjury that the foregoing is true and correct.

Dated:        August 27, 2020                         Respectfully submitted,
              Chicago, IL




                                                      Attorney.for Defendant




                                                  2
            Case 1:20-cr-00165-JEB Document 11 Filed 08/27/20 Page 5 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

       v.
                                                    No. 20 Cr. 165 (JEB)
KEVIN CLINESMITH,

                      Defendant.



                                   [PROPOSED] ORDER

       Upon consideration of Defendant’s Motion for Counsel to Appear Pro Hac Vice, and the

declaration of Megan Cunniff Church in support thereof, this Court, on this _______ day of

_________, 2020, hereby

       ORDERS that Megan Cunniff Church is hereby granted permission to appear pro hac

vice in this proceeding as counsel for Defendant Kevin Clinesmith.



                                                 __________________________
                                                 HON. JAMES E. BOASBERG
                                                 United States District Judge
